—In a matrimonial action in which the parties were divorced by judgment entered October 3, 1996, the defendant former husband appeals from an order, denominated a judgment, of the Supreme Court, Nassau County (Alpert, J.), entered September 17, 1998, which denied his motion to set aside a stipulation of settlement upon his default in appearing at a continuation of a hearing on the motion.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order or judgment entered upon the default of the appealing party (see, Beck v Beck, 257 AD2d 641). Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.